Citation Nr: 1823134	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for diverticular bleed.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability.

(The issues of entitlement to higher initial ratings for migraine headaches and residuals of a CVA, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 20, 2012, are addressed in a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which denied entitlement to compensation under 38 U.S.C. § for the claimed disabilities.

The Board remanded the issues for further development in May 2014 and August 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he experienced a diverticular bleed as a result of stress induced during a cardiac stress test performed at VA facility in September 2010.  He also contends that his left knee was injured as a result of care he received at a VA facility in September 2010 while he was being treated for the diverticular bleed.

In the May 2014 Board remand, the AOJ was instructed to obtain relevant outstanding records from the West Haven, Connecticut, VAMC, including the informed consent documents for the September 7, 2010, nuclear stress test procedure.  VA treatment records have since been associated with the claims file; however, as noted by the Veteran's representative in a June 2016 Brief, such records have not included the relevant informed consent documents.  There is also no formal finding of unavailability of evidence.

The Board therefore finds that there was not substantial compliance with the remand directives and another remand is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran, to include all informed consent documents related to the September 7, 2010, nuclear stress test performed at a VA facility in Connecticut.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




